January 27,   1939

Hon. George W. CQX
State Health Officer
Austin, Texas

Dear Mr. Cox:
                         Opinion No. O-213
                         Re:   Whether food handler must
                               have laboratory analysis
                               made before physician can
                               issue certificate that
                               food handler 1s free from
                               venereal diseases.
           You request an opinion of this Department upon
the following question stated in your letter of January
25th:
           "Is it necessary, before a physician can
     Issue a certificate that a food handler Is
     free from venereal diseases, that said food
     hatidlerhave a laboratory analysis made, ahow-
     ing that said food handler is free fmm syphilis,
     gonorrhea, (II?
                   other venereal diseases?"
           You also request a co y of an opinion of this
Department construing Article 4dlOc, Revised Civil Sta-
tutes, which oplQlon vas wrltten by the Department on the
24th day 'ofJanuary, 1939. A copy of this such opinion
is~enclosed herewith for your reference. You will observe
that in such opinion this Department held that sinbe':the
Legislature did not in Article 4640~ undertake to prescribe
the method or methods by which a reputable licensed physl-
clan should determine whether the applioant for a marriage
license was free from venereal diseases, the County Clerk
was not authorized to go behind the certificate and require
of a reputable licensed physician that he resort to a
method or methods prescribed by the Clerk.
          The specific question you have presented for the'
considerationof the Department requires the interpretation
Hon. George W. Cox, January 27, 1939, Page 2   (O-213)


of Article 705~ of the Penal Code of Texas. Article 705~
in substance requires of an employer that he ascertain
that a prospective employee to handle food has In his pos-
session a certificate signed by a legally lioensed physi-
cian, disclosing the fact that such employee is free from
any infectious or contagious diseases, and requires that
every employer have every employee food handler similarly
re-certified during every six months.
           It is the duty of the Department to interpret
the laws as they are written by the only authority author-
Fzed under the Constitution in this State to enact them.
We are not at liberty to read into a law enacted by the
Legislature, by a strained construction of the language
used by that body, OP by interpolating language not used,
provisions and requirements which the Legislature has not
seen fit to Incorporate in the law. We muat construe the
law as Ft is, not as we might thFnk it should have been.
           The Legislature ,has, no doubt, proceeded upon
the theory, in enacting these two statutes mentioned hereln-
above, that standard methods of medical praatice are sub-
ject to constant change and are known only to physlclans,
and that licensed physicians of this State may be rolled
upon to satisfy themselves by examinatlons according with
standard medical practice that a person Is free from lnfec-
tlous or communicable diseases before such physician will
wllllngly certify ,that such is the case.
           In enacting Article 705c, the Legislature has
not seen fit to prescrFbe the method or methods to be used
by the physician in determining whether a food handler Is
free from Infectious or communicable diseases. Nor.does
the Legislature therein place upon the employer or upon
the food handler the burden of seeing that the methods
used by the physician accord with standard medical practice.
This duty is placed by the Legislature upon the conscience
of the particular physician making the certificate.
           We express no opinion herein that a laboratory
analysis Is or Is not necessary to determine the existence
of infectious or communicable diseases. We hold merely
that the Legislature has not undertaken to prescribe a
laboratory analysis or any other particular method or
methods to be used by'the physician In determining the ex-
istence of such diseases, but leaves the determination of
. _
      Ron. George w. Cox, January 27,    1939, PaSO 3   (O-213)


      the methods to be used to the conscientious discretion of
      the physician.
                                          Yours very truly
                                        ATTORIVEYGEI?ERALOFTEXAS




      RWF:PBP:mjs
      APPROVED:
      ATTORHIiXGl?iNERALOFTEXAS